OPINION ON REHEARING. Upon the petition for rehearing, it is now very earnestly insisted that the testimony in regard to Miss Miller mailing quilts was incompetent and prejudicial. And, afer a, careful reconsideration of the testimony, the majority have concluded that the contention is well taken. All the members of the court have, at all times, regarded the sufficiency of the corroboration as an exceedingly close question. The sufficiency of this testimony was not discussed upon the first appeal, as we reversed the judgment of conviction for other reasons. Upon the second trial ( the trial from which this appeal comes), the testimony is substantially identical with that offered at the first trial, and upon the consideration of this record we first concluded that the testimony was legally sufficient to support the verdict and we affirmed the judgment of conviction. The original opinion recognized this as the close and difficult question in the case, and, in concluding that the testimony was legally sufficient to support the verdict, we gave to it its highest probative value and took into account the inferences which we thought- were fairly deducible from it. There were, two inferences which we first thought were fairly deducible from the testimony, and which, if they were warranted, would furnish substantial corroboration of Miss Miller’s testimony. The first of these was that appellant continued his visits to the Basham home after he knew he was being received there as an accepted suitor; and the other was that he continued his visits there after he knew that Miss Miller had begun to make quilts. In reaching the conclusion that these inferences were fairly deducible from the testimony, we recognized the law to be that the required corroboration of Miss Miller’s testimony could not be furnished by proving what she had said or done. 24 R. C. L. 780; Hay v. State, 1915 C, Ann. Cas. 135. We did not hold that any statement made by Miss Miller to the Bashams in the absence of appellant was competent; nor did we hold that the fact alone that Miss Miller was making quilts was competent, for such is not the law. We were of opinion, however, that the testimony warranted the jury in drawing the inference that appellant knew he was being received in the Basham home as an accepted suitor, and that he continued his visits there after knowing that Miss Miller had begun to make quilts. The majority have now concluded that the testimony did not warrant these inferences, and that the testimony in regard to making quilts was incompetent and should not have been admitted. It is true Dr. and Mrs. Basham received appellant in.their home as an accepted suitor, but neither of them testified that this opinion was based upon anything appellant had said or anything in his conduct except that for the period of time stated Miss Miller received his attentions to the exclusion of other young men. Neither Dr. nor Mrs. Basham testified to any incident of fond nonsense occurring in the relationship of these young people which might have been expected in the courtship of an enamored and engaged couple still in their teens. Miss Miller did begin making quilts, and continued to do so during the time appellant was visiting her. But it is pointed out that these quilts were not put in frames nor otherwise so displayed as that appellant must necessarily have seen them. On the contrary, his visits were made on Sundays, and the testimony does not show that Miss Miller did any quilting during these yisits, so that, whatever her preparations for the approaching wedding may have been, there is not, in the opinion of the majority, any testimony legally sufficient to impute that knowledge to appellant. The judgment of the court below will, therefore, be reversed because of the admission of testimony in regard to the quilting.